DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/27/2020 has been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Rejoinder of Restricted Claims
Claim 1 is directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6 and 9, directed to dependent claims, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claim 11 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16 and 19, directed to dependent claims, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claim 21 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 26 and 29, directed to dependent claims, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of Application
Claims 1-30 are pending. Claims 6, 9, 16, 19, 26, and 29 have been rejoined. Claims 1, 11, and 21 have been amended. Claims 1, 11, and 21 are the independent claims. This Allowance is in response to the “AFCP2.0  with Amendments and Remarks” received on 7/18/2022. 


Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 7/18/2022; Applicant's “Amendments and Remarks” have been fully considered and were persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections under 35 U.S.C. § 112 (a), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (a) have been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Allowable Subject Matter
With respect to Claims 1-30: Claims 1, 11, and 21 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 11, and 21 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “monitoring the operation of a plurality of computing devices within the autonomous vehicle, wherein each respective computing device of the plurality of computing devices provides a respective quantity of computational units, and wherein the respective quantity of computational units represents an amount of processing power of the respective computing device; detecting a failure of one or more of the plurality of computing devices; responsive to detecting the failure of the one or more of the plurality of computing devices, determining a total quantity of operational computational units by summing the respective quantity of computational units provided by each operational computing device that is operating without a failure”. 
The closest prior art of reference is Nilsson et al. (United States Patent Publication 2018/0229738). Nilsson is also vehicle safety system, however Nilsson does not specifically state a system with the limitations as stated above.
Another prior art of reference is Liu et al. (United States Patent Publication 2019/0100105). Liu is also system and method for redundancy, however Liu does not specifically state the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as stated above in combination with the other claimed limitations. Therefore Claims 1, 11, and 21 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669                                                                                                                                                                                                        
	
	/JESS WHITTINGTON/           Examiner, Art Unit 3669